DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 has been considered by the examiner.

Status of Claims
Claims 1-32 are pending in this application and examined in this Office Action.

Grammar:  claim 25 should read “a purified protein.”  Claim 26 should read “an enzyme.”

Claim Rejections - 35 USC § 101
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,905,113 (‘113).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a lyoprotectant matrix comprising a nonwoven web comprising fiber comprising a nonreducing polysaccharide, a nonreducing mono or disaccharide and excipients comprising excipients such as glycerol, polyethylene glycol, polysorbate 20, gluconic acid or glucamine.  Although instant claim 13 does not recite a pore size, the fiber diameter of ‘113 (2 um to 6um) overlaps with the fiber diameter of instant claim 13 (0.1 um to 2.5 um) and therefore the pore sizes would be expected to overlap as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 21-23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites “The lyoprotectant composition of claim 1, wherein the excipient increases lyoprotection of at least one biomarker of interest.” Claim 1 does not recite “an excipient” and therefore claim 10 lacks antecedent basis with claim 1.  It is suggested claim 10 be amended to depend from claim 9, reciting “The lyoprotectant composition of claim 1, wherein the lyoprotectant composition further comprises one or more excipients.”
Regarding claim 11, claim 11 recites: “The lyoprotectant composition of claim 1, wherein the excipient comprises an amino acid, an antioxidant, a polymer, a carbohydrate, or a bulking agent.”  Claim 1 does not recite “an excipient” and therefore claim 11 lacks antecedent basis with claim 1.  It is suggested claim 11 be amended to depend from claim 9, reciting “The lyoprotectant composition of claim 1, wherein the lyoprotectant composition further comprises one or more excipients.”
Regarding claim 12, claim 12 recites: “The lyoprotectant composition of claim 1, wherein the excipient comprises glycerol, polyethylene glycol (PEG), polysorbate 20, gluconic acid, or glucamine.”  Claim 1 does not recite “an excipient” and therefore claim 12 lacks antecedent basis with claim 1.  It is suggested claim 12 be amended to depend from claim 9, reciting “The lyoprotectant composition of claim 1, wherein the lyoprotectant composition further comprises one or more excipients.”
Regarding claim 21, claim 21 recites “The lyoprotectant matrix of claim 13, wherein the excipient increases lyoprotection of at least one biomarker of interest.” Claim 13 does not recite “an excipient” and therefore claim 21 lacks antecedent basis with claim 13.  It is suggested claim 21 be amended to depend from claim 20, reciting “The lyoprotectant matrix of claim 13, wherein the lyoprotectant composition further comprises one or more excipients.”
Claims 22 and 23 also lack antecedent basis with claim 13 for the same reason as claim 21 and are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 3, 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Salmons et al (US 2016/0298077) (Salmons). 
Salmons discloses a sodium cellulose sulphate composition [0061] for use as a protective agent during freeze-drying (lyophilization) [0039]. Cellulose is a nonreducing polysaccharide.  Salmons therefore teaches a lyoprotectant composition comprising a none reducing polysaccharide (claim 1).  
Salmons discloses two or more cryoprotectants in the solution [0049]. Salmons discloses [0048] the composition can further comprise a nonreducing disaccharide (claim 3) such as trehalose (claim 4).

2.	Claims 1-9, 11,12, 24, 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (“Dextranol: A better lyoprotectant,”  bioRxiv 490441  doi: https://doi.org/10.1101/490441,  posted Dec. 7, 2018 (cited on IDS filed 04/15/2021 as document no. not provided).
Jones discloses dextranol (Abstract) which is a reduced dextran that prevents damage to stored proteins and is a lyoprotectant.  Jones discloses a lyoprotectant composition comprising the reduced dextran (page 4, lines 83-87) (the claimed lyoprotectant composition comprising one or more lyoprotective carbohydrate comprising a non-reducing polysaccharide”) (claim 1)(the claimed “wherein the nonreducing polysaccharide comprises dextranol”, claim 2).
Regarding claim 3, Jones discloses (page 6, lines 131-132) the composition further comprises trehalose (claim 4)(the claimed “one or more lyoprotective carbohydrates comprise trehalose”) (the claimed “nonreducing disaccharide;” claim 3).
Regarding claim 5, Jones discloses (page 6, lines 131-132) the composition comprises dextranol and trehalose, both non- reducing carbohydrates (the claimed “wherein all carbohydrates in the lyoprotectant composition are non-reducing sugars”).
Regarding claim 7, Jones discloses (page 6, lines 124-130) the composition comprises dextranol, 1.5% glycerol (v/v) (claim 12), 1% 127 polyethylene glycol (w/v) (claim 12), 0.1% Tween 20 (v/v) (polysorbate 20) , 0.3% gluconic acid (w/v) (claim 12), and 0.2% glucamine (w/v) and trehalose.  This composition does not contain dextran (the claimed “substantially free of dextran;” claim 7) (the claimed “lyoprotectant composition is free of or substantially free of reducing sugars;” claim 6).  
Regarding claim 8, the lyoprotectant composition comprises dextranol and trehalose (page 6, lines 1331-132) which are non-reducing sugars.  Applicant’s specification discloses [0027] that free aldehyde and free ketone groups are found in reducing sugars.  The Jones lyoprotectant composition does not contain reducing sugars and therefore  is substantially free of compounds comprising aldehyde and ketone groups. 
Regarding claim 9, Jones discloses (page 6, lines 124-130) the composition further comprises one or more excipients such as glycerol.
Regarding claim 11, Jones discloses (page 6, lines 124-130) the composition further comprised PEG (the claimed “polymer”). 
Regarding claim 12, the 1.5% glycerol (v/v) (claim 12), 1% 127 polyethylene glycol (w/v) (claim 12), 0.1% Tween 20 (v/v), 0.3% gluconic acid (w/v) are the claimed excipients.
Regarding claim 24, Jones discloses(page 7, lines 151-156) vitrification of serum samples (the claimed “method of storing a liquid biospecimen;” claim 24) by mixing the electrospun fibers (the claimed “lyoprotectant composition comprising dextranol and trehalose”) with serum samples (the claimed “to prepare a specimen loaded composition;” claim 24, part a). Jones discloses (page 7, lines 151-156) drying the composition (the claimed “drying the specimen loaded composition;” claim 24, part b) and storing the composition at room temperature (page 7, lines 151-156) (the claimed “storing the dried specimen loaded composition;” claim 24, part c). 
Regarding claim 27, Jones discloses (page7, lines 151-152) the sample comprised serum (the claimed “serum”). 
Regarding claim 28, Jones discloses (page 7, lines 151-156) the composition was stored at room temperature (the claimed “4°C or greater;” claim 28) (the claimed “22°C or greater;” claim 29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 13-20, 22, 23, 25, 26, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (above) and further in view of Li et al (2015/0176056) (cited on IDS filed 04/15/2021 as document no. not provided) (Li).  
Jones discloses electrospinning the trehalose/dextranol composition(page 6, lines 124-130) into fibers (page 7, lines 151-159) (the claimed “a non-woven web of fibers comprising ;” claim 13, part a) (dextranol, the claimed a “non-reducing polysaccharide;” claim 13 part b, the claimed “dextranol;” claim 14) (trehalose, the claimed “non-reducing disaccharide;” claim 13, part c; the claimed “trehalose;” claim 15) to obtain a lyoprotectant matrix.
Regarding claim 16, all the carbohydrates (the dextranol and trehalose) are non-reducing sugars. Jones disclose the carbohydrates are dextranol and trehalose and therefore the claimed “lyoprotective matrix is free of reducing sugars;” claim 17).
Regarding claim 18, Jones discloses (page 6, lines 124-130) the composition used to make the matrix does not contain dextran (the claimed “the lyoprotectant matrix is free of or substantially free of dextran”).  
Regarding claim 19, the lyoprotectant matrix composition comprises (page 6, lines 131-132)  dextranol and trehalose.  Applicant’s specification discloses [0027] that free aldehyde and free ketone groups are found in reducing sugars.  The Jones lyoprotectant composition does not contain reducing sugars and therefore  is substantially free of compounds comprising aldehyde and ketone groups. 
Regarding claim 20, Jones discloses (page 6, lines 124-130) the composition forming the matrix comprised one or more excipients such as glycerol.
Regarding claim 22, Jones discloses (page 6, lines 124-130) the composition further comprises PEG (the claimed polymer”)(claim 23, the claimed “PEG”). 
Regarding claim 23, Jones discloses (page 6, lines 124-130) the composition comprises 1.5% glycerol (v/v), 1% 127 polyethylene glycol (w/v), 0.1% Tween 20 (v/v) (polysorbate 20), 0.3% gluconic acid (w/v) and 0.2% glucamine (w/v).
Jones differs from the claims in that the document fails to disclose the electro-spun fibers have an average diameter of 0.1 um to 2.5 um.  However, Li cures the deficiency.
Li discloses methods for stabilization and storage of biological reagents [0003] such as in lyophilized form [0004].  Li discloses (Abstract) nanoscale fibers can incorporate and stabilize biological agents of interest, such as for storage at room temperature for extended periods and that in one implementation the fibers can be produced in a continuous manner and dissolve rapidly.  Li discloses [0007] the fibers have diameters measuring in 10 nm to 2000 nm, a value overlapping the claimed range of 0.1 um (100 nm) to 2.5 um (2500 nm) (claim 13). 
Li discloses a suitable protein can be an enzyme [0021] or enzyme mixture (claim 26) such as an enzyme mixture suitable for use in the PCR system [0027] which is/are purified protein(s) (claim 25) and an enzyme or enzymes (claim 26).  
Claim interpretation: claim 25 recites “comprises purified protein” and may refer to either a single enzyme or a mixture of enzymes. 
Claim 26 claim interpretation: claim 26, reciting “comprises enzyme” may refer to a single or multiple enzymes. 
Li disclose [0021] that antibodies, for example, spun into the fibers retain biologically activity of over 30 days when stored at room temperature (the claimed “the storing comprises storing for a time period of one week or greater;” claim 30)( the claimed “storing for a time period of two weeks or greater;” claim 31).
It would have been obvious to one of ordinary skill to modify the lyoprotectant matrix  of Jones by electrospinning the Jones dextranol/trehalose composition to produce fibers having an average diameter of 0.1 um to 2.5 um as taught by Li in view of the teachings of Li that his electrospinning process generates a dissolvable formulation of the reagent of interest in fibers that can encapsulate proteins or other suitable biological reagents and stabilize the protein for storage at room temperature [0017]. 
One of ordinary skill would have had a reasonable expectation of success in producing a lyoprotectant matrix having fibers of average diameter of 0.1 um to 2.5 microns in view of the teachings of Li showing successful stabilization of biologically active molecules in the fibers.  Li disclose [0021] that antibodies, for example, spun into the fibers retain biologically activity of over 30 days at room temperature.
One of ordinary skill would have been motivated to stabilize biologically active molecules in the electrospun fibers in order to maintain biological activity of therapeutic molecules and avoid heat denaturation.

	2.	Claims 10 and  21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Li (above) as applied to claims 1-9, 11-20, 22-31 and further in view of Kim et al (US 2019/0048421) (Kim).  The teachings of Jones and Li above are incorporated herein in their entirety.
From above, Jones discloses (page 6, line 127) the lyoprotectant composition further comprised PEG (the claimed “excipient increases lyoprotection of a least one biomarker”).  Applicant’s specification discloses [0005] the lyoprotectant composition comprises excipients that may increase lyoprotection of at least one biomarker of interest and that the excipient may be an amino acid, an antioxidant, a polymer, a carbohydrate, or a bulking agent.
	Jones and Li differ from the claims in that the documents fail to disclose the lyoprotectant composition comprises a biomarker of interest.  However, Kim cures the deficiency.
	Kim discloses [0005] there is a pressing need for a method of stratifying patients into populations based on the predicted sensitivity or resistance of a patient population to a particular cancer treatment, including treatment with HIF-2α inhibitors.
	Kim discloses assessing the likelihood of a patient having cancer exhibiting a clinically beneficial response to treatment [0012] and that the method comprises assessing an expressing level of a biomarker such as CA-125 [0558].
	It would have been obvious to one of ordinary skill to modify the Jones/Li method of storing a liquid biospecimen by incorporating a liquid comprising a CA-125 biomarker as suggested by Kim in order to preserve the sample for further testing as suggested by Li,  disclosing [0021] that antibodies spun into the fibers retained biological activity (the claimed “wherein the excipient increases lyoprotection of at least one biomarker of interest;” claims 10, 21).  The dextranol/trehalose composition already comprises the excipient (PEG).
	One of ordinary skill would have had a reasonable expectation of success in storing the biomarker composition in the lyoprotectant composition in view of the teachings of Li that (Abstract) nanoscale fibers can incorporate and stabilize biological agents of interest in storage at room temperature for extended periods
One of ordinary skill would have been motivated to store the liquid composition comprising the biomarker in the electrospun fibers in order to stabilize the composition and allow assessment of biomarkers indicative of patient populations response to drug treatment as disclosed by Kim [0005].

	3.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jones and Li (above) as applied to claims 1-9, 11-20, 22-31 and further in view of Schrohl et al (“Banking of Biological Fluids for Studies of Disease-associated Protein Biomarkers,” Molecular & Cellular Proteomics 7: 2061–2066, 2008) (Schrohl).  The teachings of Jones and Li above are incorporated herein in their entirety.
	Jones and Li differ from the claims in that the documents fail to disclose transporting the dried specimen-loaded composition.  However, Schrohl cures the deficiency.
	Schrohl discloses (Abstract) many types of biological fluids or tissues can be collected and stored in biorepositories. Schrohl discloses (Abstract) samples of blood can be further processed into plasma and serum, and tissue pieces can be either frozen or fixed in formalin and then embedded into paraffin.  Schrohl discloses (Abstract) the need for biobanking of biological material from individual patients has increased.  Schrohl discloses (Abstract)  such samples are essential for molecular research aimed at characterizing diseases at several levels ranging from epidemiology and diagnostic and prognostic classification to prediction of response to therapy.  Schrohl discloses (Abstract) clinically validated biomarkers may provide information to be used for diagnosis, screening, evaluation of risk/predisposition, assessment of prognosis, monitoring (recurrence of disease), and prediction of response to treatment and as a surrogate response marker.
	Schrohl discloses (page 2061, right column, first full paragraph) a protein biomarker can be defined as a protein or peptide that can be objectively quantitatively measured and evaluated as an indicator of normal biological processes, pathological processes, exposure to environmental factors, lifestyle, presence of pathogens, or responses to a therapeutic intervention.
	Regarding claim 32, Schrohl discloses the samples can be sent to  a biobank from the laboratory (page 2064, right column, first full paragraph) (the claimed “the method further comprising transporting the dried specimen-loaded composition”).	It would have been obvious to one of ordinary skill to modify the method of storing a liquid biospecimen of Jones and Li by transporting the dried specimen loaded composition to a biobank as suggested by Schrohl in view of the teachings of Schrohl that (Abstract) the need for biobanking of biological material from individual patients has increased.
One of ordinary skill would have had a reasonable expectation of success in transporting the dried specimen loaded composition in view of the teachings of Li, disclosing [0021] that antibodies, for example, spun into the fibers retain biologically activity of over 30 days at room temperature.
	One of ordinary skill would have been motivated to transport the dried specimen loaded composition to a biobank in view of the teachings of Schrohl (Abstract) that such samples are essential for molecular research aimed at characterizing diseases at several levels ranging from epidemiology and diagnostic and prognostic classification to prediction of response to therapy.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632